DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the at least one insert reinforcing preform” 11. There is insufficient antecedent basis for this claim limitation. Furthermore, it is also vague and indefinite as it is unclear whether for each instance of the at least one insert reinforcing preform, whether applicant is referring to the at least one fiber preform or anything else. The Examiner considers that the applicant is possibly referring to the at least one fiber preform. 
Furthermore, claim 1 line 6 recites “one or more types of reinforcing fibers” and it is noted that term “type” is a relative terminology and applicant is urged to clarify whether type includes different materials of reinforcing fibers. 
Claim 15 recites “a fiber bundle to a substrate” in line 2. Claim 15 is dependent upon claim 12 which is dependent upon claim 1. Since claim 1 already includes “a fiber bundle” and “a substrate” it is unclear whether applicant intend to claim additional fiber bundle and substrate. Similarly, claim 16 and all the dependent claims are rejected for the same reason as discussed above.
Allowable Subject Matter
Claim 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art WO 2015/157175 A1 (Sabic Global Tech) fails to teach a vehicle component comprising: a core having a geometry with at least one edge; and at least one fiber preform positioned along the at least one edge, the fiber preform comprising: a substrate; a fiber bundle comprising one or more types of reinforcing fibers; a thread; and wherein the fiber bundle is arranged on the substrate and attached to the substrate by a plurality of stitches of the thread to form a first preform layer having principal orientation; wherein the core and the at least one reinforcing preform are over molded resin. The examiner notes that Sabic Global Tech only teach a preform including substrate with fiber bunder, thread, and over molding, however, does not teach the combination of the preform on a core and then overmolding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0217556 A1; US 2018/0319300 A1; US 2014/0035195 A1; US 2011/0239348 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743